Citation Nr: 0844645	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-38 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability, to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision in which the RO denied 
entitlement to service connection for low back disability.  
The veteran claims both direct and secondary service 
connection.  The veteran filed a notice of disagreement (NOD) 
in February 2004; and the RO issued a statement of the case 
(SOC) in September 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2004.  

In January 2007, the veteran testified during a Travel Board 
hearing before a Veterans Law Judge (VLJ); a transcript of 
that hearing is of record.

In March 2007, the Board remanded the claim to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include additional development of the 
evidence.  

A December 2007 supplemental SOC (SSOC) reflects the RO's 
continued denial of the claims.  

In an April 2008 letter, the veteran was notified that the 
VLJ who conducted the January 2007 hearing was no longer at 
the Board.  The veteran was given the opportunity to request 
a hearing before a different VLJ, and he indicated that he 
desired such a hearing.  Hence, in March 2008, the Board 
remanded the claim to the RO for the requested hearing.  In 
September 2008, the veteran testified during a hearing before 
the undersigned VLJ at the RO; a transcript of that hearing 
is of record.  During the hearing, the undersigned VLJ 
advanced the veteran's appeal on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).

Later in September 2008, the veteran submitted additional 
evidence, along with a signed waiver of RO jurisdiction.  
This evidence is accepted for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.800 (2008).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In March 2007, the Board remanded the claim for further 
development.  In addition to VA treatment records, the remand 
instructed the RO to afford the veteran a VA examination and 
have the examiner provide nexus opinions regarding direct and 
secondary service connection.  See the March 2007 Board 
remand ("Does the veteran have a low back disability?  If 
so, is it at least as likely as not related to service, or, 
is it at least as likely as not related to his service-
connected disabilities?").  The veteran was afforded a VA 
examination in November 2007.  While the examiner gave a 
negative opinion regarding direct service connection, no 
opinion was offered as to whether the diagnosed low back 
disability was related to the veteran's service-connected 
bilateral pes planus and right knee disability.  The Board 
notes that in a September 2008 statement a private 
chiropractor, Dr. G.P., opined that "[the veteran's] chronic 
low back pain [is] materially caused by a short right 
leg.").  

Hence, the RO should forward the entire claims file to the 
physician that examined the veteran and prepared the November 
2007 examination report for an addendum addressing the 
question as to whether the veteran's current low back 
disability is at least as likely as not related to any 
service-connected disability/ies.  The RO should only arrange 
for the veteran to undergo further examination if the prior 
examiner is Unavailable, or is unable to provide the 
requested opinion without first examining the veteran.  

The veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claim (as the original claim will be 
adjudicated o the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility at which the examination is to take place.

Prior to obtaining the requested addendum or examination, the 
RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the VA Medical 
Center (VAMC) in Tampa, Florida and the VA outpatient clinic 
in Viera, Florida, dated up to October 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA treatment records since October 2007, following 
the current procedures prescribed in 38 C.F.R. § 3.159 as 
regards requests for records from Federal facilities.

Also prior to obtaining further medical opinion, the RO 
should ensure that the veteran is properly notified of what 
evidence is needed to support his claim under 38 C.F.R. § 
3.310 (revised effective in October 2006) and Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  The Board notes that a VCAA 
letter sent in June 2003 dealt only with direct, not 
secondary, service connection.  

Hence, the RO should, via VCAA-compliant notice, give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal, explaining that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession, and ensure that its notice to the veteran 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).  The actions identified herein are consistent with 
the duties imposed by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim for service connection for low back 
disability, to include on a secondary basis, on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Tampa 
VAMC and the Viera outpatient clinic 
all pertinent records of evaluation of 
and/or treatment for the veteran's 
back, from October 2007 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if 
necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claims on appeal that 
is not currently of record.

The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit, to 
specifically include notice as to the 
evidence need to support his claim for 
low back disability, including as 
secondary to service-connected 
disability, under the provisions of 38 
C.F.R. § 3.310 (revised effective in 
October 2006).

The RO should request that the veteran 
submit all evidence in his possession, 
and ensure that its letter meets the 
requirements of Dingess/Hartman (cited 
to above)--particularly as regards VA's 
assignment of disability ratings, as 
appropriate.

The RO's letter should clearly explain 
to the veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.

All records/responses received should 
be associated with the claims file. If 
any records sought are not obtained, 
the RO should notify the veteran that 
the records were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
or, the time period for the veteran's 
response has expired, the entire claims 
file, to include a copy of this REMAND, 
should be returned to the physician who 
conducted the November 2007 VA 
examination for a supplemental opinion.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that 
the veteran's diagnosed low back 
disability was caused or is aggravated 
(permanently worsened) by his service-
connected bilateral pes planus and/or 
right knee disability.  If aggravation 
is found, the examiner should attempt 
to quantify the degree of additional 
disability resulting from the 
aggravation, consistent with 38 C.F.R. 
§ 3.310(a) (as revised effective in 
October 2006).  In rendering the 
requested opinion, the examiner should 
discuss the September 2008 conclusion 
provided by G.P., M.D., noted above.

If the prior physician is unavailable, 
or is unable to render the requested 
supplemental opinion without examining 
the veteran, the RO should arrange for 
the veteran to go undergo VA orthopedic 
examination, by the prior or other 
physician with appropriate expertise at 
a VA facility, to provide an opinion in 
response to the questions posed above.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies, if 
warranted, should be accomplished (with 
all results made available to the 
examiner prior to the completion of his 
or her report).

The physician should set forth all 
examination finding (if any), along 
with the rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
file a copy(ies) of any notice(s) of 
the date and time of the scheduled 
appointment(s) sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
the RO should readjudicate the claim 
for service connection for low back 
disability, including as secondary to 
service-connected disability, in light 
of all pertinent evidence and legal 
authority ((to include the current 
version of 38 C.F.R. § 3.310, as 
revised effective in October 2006, and 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995)).

8.  If the benefit sought on appeal is 
not granted, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional 
legal authority considered, along with 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



